Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 40, the phrase, “a vehicle-sensitive and/or webbing-sensitive manner,” is indefinite and vague.  Examiner cannot determine whether the features stated above are inclusive together or exclusive in alternative form.  Also, what constitutes “manner?”  
	In claims 59, 68, and 72, the term(s), “in particular, preferably” are indefinite and vague.  A broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	In claim 60, the phrase, “realized in such a manner” is indefinite and vague.  What constitutes this “realized in such a manner?”

In claim 72, the phrase, “between 298 degrees and 302 degrees, and/or wherein the indentation (84),” is indefinite and vague.  Examiner cannot determine whether the features stated above are inclusive together or exclusive in alternative form.  

Allowable Subject Matter
Claims 40-74 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 40-74 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 40, including every structural element recited in the claim, especially the concept of wherein in the released state the locking pin (40) is arranged in a retaining opening (42) of the pawl (38) and in the stopped state it is arranged outside the retaining opening (42), and wherein a counting mechanism (33) is provided which is set up for the purpose of removing the locking pin (40) from the retaining opening (42) when the belt reel side end (30) is twisted by the predefined number of revolutions in relation to the locking mechanism side end (26).
None of the references of the prior art teach or suggest the elements of the belt retractor as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the belt retractor in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
6/18/21
/SANG K KIM/           Primary Examiner, Art Unit 3654